

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.2



Obligor:
EMERGING VISION, INC.



 
Original Loan Amount:   $6,000,000.00

 
REVISED LOAN AMOUNT:   $5,750,000.00



 
Manufacturers and Traders Trust Company
One M & T Plaza, Buffalo, New York 14240

   
 





ALLONGE
(Revision Agreement of Note)


This Agreement refers to the loan (the “Loan”) evidenced by a Revolving Line of
Credit Note and Credit Agreement dated as of August 7, 2007 as same was amended
by letter dated as of November 14, 2008 and further amended by Limited Waiver
and Amendment dated as of April 1, 2009, in the original principal amount of SIX
MILLION and 00/100 ($6,000,000) DOLLARS (the "Note"), executed by EMERGING
VISION, INC. (the “Borrower”) in favor of MANUFACTURERS AND TRADERS TRUST
COMPANY (the “Bank”).


By this Agreement, the parties hereto have agreed to reduce the loan and the
principal amount of the Note to FIVE MILLION SEVEN HUNDRED FIFTY THOUSAND and
00/100 ($5,750,000.00).


ACCORDINGLY, THE NOTE IS HEREAFTER AMENDED AS FOLLOWS:


PRINCIPAL; PRINCIPAL AMOUNT; MAXIMUM LOAN AMOUNT; COMMITMENT.  Any references in
the Note or in any loan document executed in connection therewith to Principal,
Principal Amount, Maximum Loan Amount and Commitment (whether as a defined term
or not) shall hereafter mean FIVE MILLION SEVEN HUNDRED FIFTY THOUSAND and
00/100 ($5,750,000.00)DOLLARS.   Accordingly, the Maximum Loan Amount of the
Note as of the date hereof is FIVE MILLION SEVEN HUNDRED FIFTY THOUSAND and
00/100 ($5,750,000.00) DOLLARS, and advances under the Note shall be available
to Borrower in an aggregate principal amount up to, but not exceeding at any
time (and inclusive of any sums currently outstanding) the outstanding principal
sum of FIVE MILLION SEVEN HUNDRED FIFTY THOUSAND and 00/100
($5,750,000.00)DOLLARS (the "Commitment").


BY GRANTING THIS REVISION the Bank does not waive any of the rights remedies it
may have under the Note or any of the loan documents executed in connection with
the Loan (the “Loan Documents”) and the Bank hereby expressly reserves all such
rights and remedies granted to it under the Note and the Loan Documents. This
Agreement is a revision only, and is not a novation; and except as herein
provided, all other terms and conditions of said Note and of any security
agreements, guaranties or other documents of lien or encumbrance shall remain in
full force and effect.




 
Dated: As of November 11, 2009





 
BORROWER:

EMERGING VISION, INC.


By:           /s/ Christopher G. Payan
Christopher G. Payan, CEO






AGREED, CONSENTED TO AND RATIFIED BY:
"GUARANTORS"


OG ACQUISITION, INC.


By:           /s/ Brian P. Alessi
Name: Brian P. Alessi
Title: Chief Financial Officer


 COMBINE BUYING GROUP, INC.


By:           /s/ Brian P. Alessi
Name: Brian P. Alessi
Title: Chief Financial Officer


1725758 ONTARIO INC. D/B/A THE OPTICAL GROUP


By:           /s/ Brian P. Alessi
Name: Brian P. Alessi
Title: Chief Financial Officer






 
ACCEPTED BY:



 
MANUFACTURERS AND TRADERS TRUST COMPANY





 
By: /s/ Tamra Postiglione

Name: Tamra Postiglione
Title:  Vice President

 
 

--------------------------------------------------------------------------------

 
